Title: Thomas Jefferson’s Notes on Expenses, 9 March 1809
From: Jefferson, Thomas
To: 


            
          
            
              
              
               D
            
            
              1809. Mar. 9.
              Balance at the bank in favor of Th: Jefferson
              2291.
              77½
            
            
              
              a warrant from the Treasury
              1148.
              
            
            
              
              
              3439.
              77½ 
            
            
              
              Th:J. proposes to draw as follows
              
            
            
              
                J. Barnes  
              1000.
              
              
            
            
              
               Lemaire about 
              770.768. 
              84
              
            
            
              
               I. A. Coles 
              140
              
              
            
            
              
               Jos. Milligan 
              152.
              93
              
            
            
              
               John Cox  
              22. 
              50
              
            
            
              
                Peter Lenox  
              76.5016. 
              
              
            
            
              
                Levi Lincoln  
              45. 
              62
              
            
            
              
               Jones & Howell 
              273.
              
              
            
            
              
               C. W. Peale 
              150.
              
              
            
            
              
               Jos. Dougherty about 
              61.3574.
              27
              
            
            
              
              ThJ. about
                479.21 466. 
              29
              
            
            
              
              
              3169.
              45
              
              
              3169.
              45
            
            
              
              
              
              leaves balance in favr ThJ.
              
              330.
              32
            
            
              
              Mr Madison will pay at his convenience for ThJ.
              735.
              
              
            
            
              
              and Th:J. will remain indebted on his own acct
              2934
              3669.
              68
            
            
              
              but will give his note for the whole
              3669.
              
              
            
            
              
              instead of his present note for
               4000. 
              
            
          
           
        